                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )                   Criminal No.
            v.                            )                   18-10412-FDS
                                          )
ERIC SANTIAGO,                            )
                                          )
            Defendant.                    )
__________________________________________)

                            ORDER OF EXCLUDABLE DELAY

SAYLOR, J.

       At a hearing on August 20, 2019, the Court granted the defendant’s motion to appoint

new counsel and subsequently continued the case for a conference on September 26, 2019. In a

joint motion filed on September 13, 2019, both parties agreed to exclude the time through

September 26, 2019 in order to permit pretrial preparation.

       The Court finds that “the ends of justice served by the granting of [the] continuance

outweigh the best interests of the public and the defendant in a speedy trial.” 18 U.S.C. §

3161(h)(7)(A). Therefore, the period of time from September 13 through September 26, 2019,

shall be excluded under the Speedy Trial Act.

So Ordered.



                                                     /s/ F. Dennis Saylor
                                                     F. Dennis Saylor IV
Dated: September 16, 2019                            United States District Judge
